Citation Nr: 0520469	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  99-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for recurrent urethral 
strictures with resultant recurrent urinary tract infections 
with proteinuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from July 1966 to November 
1975 and also served in the Iowa National Guard and in the 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
VARO in Louisville, Kentucky, that denied entitlement to the 
benefit sought.

In June 2000, the veteran testified at a videoconference 
hearing while sitting in Louisville, Kentucky.  The 
undersigned Veterans Law Judge was in Washington, D.C.  A 
transcript of the hearing proceedings has been associated 
with the claims folder.  The Board of Veterans' Appeals 
(Board) has remanded this case twice for further development, 
most recently in October 2003.


FINDING OF FACT

The veteran's currently diagnosed recurrent urethral 
strictures with resultant recurrent urinary tract infections 
with proteinuria, dysuria, and mild incontinence and history 
of hypofunctioning right kidney was aggravated by active 
service.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the 
criteria for service connection for recurrent urethral 
strictures resulting in recurrent urinary tract infections 
with proteinuria, dysuria, and mild incontinence and history 
of hypofunctioning right kidney are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board does not find that the 
veteran has been prejudiced by any failure on the part of VA 
to fulfill the statutory and regulatory duty to notify and 
duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  As the Board is providing a full 
grant of the benefit sought in this case, any failure to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) 
would not be prejudicial to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record, and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where evidence or medical judgment is such as to warrant a 
finding that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1132.  A preexisting injury or disease is 
considered aggravated by military service where there is an 
increase in disability during service, absent a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003). 

Where there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Regarding the veteran's recurrent urethral strictures, the 
evidence is in relative equipoise; therefore, the Board 
concludes that the veteran's recurrent urethral strictures 
were aggravated by service and entitlement to service 
connection has been established.  No urethral strictures or 
genitourinary problems were noted at the time of the 
veteran's March 1966 pre-induction examination in service.  
Thus, the presumption of sound condition applies in this 
case.

However, the Board finds that the record reveals clear and 
unmistakable evidence that urethral strictures preexisted 
service.  An in-service June 1971 X-ray request noted a 
history of "old injury to urethra" with intermittent 
voiding problems requiring dilation.  Another medical record 
made at that time noted "2 separate injuries many years 
ago", one to the urethra.  A November 1975 urology report 
noted that the veteran "had a problem with a straddle injury 
induced stricture existent prior to service."  In a February 
1989 service medical record the veteran reported that he had 
a history of an "injury to urethra as child."  During his 
June 2000 hearing, the veteran testified that when he was 
approximately 4 years of age, he fell and injured his groin 
area which caused a tear in the urethra, causing a stricture.  
He testified that prior to service he had the urethra dilated 
periodically.  Likewise, an April 1998 VA examination report 
noted a straddle injury as a child which caused a urethral 
stricture.  During a January 2004 VA examination, the veteran 
reported that he had a straddle injury where he lacerated his 
urethra with "some type of vegetation or a thorn" as a 
small child and he further reported frequent dilations to 
relieve the stricture prior to service.  In a January 2002 VA 
examination the veteran again reported that he injured his 
urethra as a child but that he had no sequelae until the year 
he entered service.  

Based on the evidence of record, the Board concludes that the 
presumption of sound condition has been rebutted by evidence 
which clearly and unmistakably shows that the veteran's 
urethra problems preexisted service.  See generally 
38 U.S.C.A. § 1131; O. G. C. Precedent Opinion 67-90, 55 Fed. 
Reg. 43253.  The Board in this case relies not only on the 
appellant's own statements, which were frequently made in 
conjunction with receiving treatment for his urethral 
disorder, but also on various medical opinions, both in 
service and many years after service, which found that the 
appellant's disorder of the urethra existed prior to 
enlistment.

Nevertheless, the law provides that VA must also show, by 
clear and unmistakable evidence, that the disorder was not 
aggravated by service.  In this case, there is affirmative 
evidence of aggravation in service.  The service medical 
records show complaints referable to the urethra and that the 
veteran's urethra was dilated numerous times between 1971 and 
1975.  Further, the evidence clearly shows that the veteran's 
urethra condition was symptomatic.  A November 1975 urology 
consultation made in connection with his separation from 
service noted that the veteran required dilation at least 
once a year and post-service follow-up was needed for the 
stricture.  In addition, the January 2004 VA examiner noted 
that the veteran's urethral stricture disorder worsened in 
service during a period when the veteran did not receive 
dilations, "as [the strictures] are prone to do".  The 
Board notes that the veteran has testified, and service 
records show, that he was in combat zones in the Republic of 
Vietnam during a portion of the time that he did not receive 
dilations and that the circumstances of his service in that 
area were not conducive to regular urethral dilation 
procedures.

Further, that examiner noted that increased pain and some 
bleeding, reported by the veteran upon resumption of the 
dilations in service, "would not be uncommon after such a 
long hiatus [from the dilations]."  The examiner concluded 
that "[i]t is MORE likely than not that the urethral 
strictures left to their own devices naturally would 
progress.  This is the reason that they gradually worsened 
when the veteran's dilations stopped between 1966-1971."

The 2004 VA examiner found that "it is clear that [the 
veteran's recurrent] urinary tract infection and proteinuria 
have been caused by his urethral strictures."  The examiner 
also found that the veteran had dysuria during the infections 
and that he experienced mild incontinence as a result of his 
urethral strictures.  The examiner noted that testing 
revealed that the veteran's right kidney was smaller than his 
left and attributed this reduction in size to a urinary tract 
infection, caused by the urethral stricture, which progressed 
to the kidney causing pyelonephritis.  Medical records reveal 
that currently the veteran's renal function is normal.  

Thus, the medical evidence of record, particularly the 
service medical records and the January 2004 VA examination 
report, revealed that the veteran's urethral stricture 
problems increased in severity during service.  While the 
2004 VA examiner indicated that this was more likely than not 
due to the natural progress of the disease, the Board does 
not find that this opinion, standing alone, amounts to clear 
and unmistakable evidence which allows for the conclusion 
that the preexisting urethral strictures were not aggravated 
by service.  Consequently, the presumption of soundness has 
not been rebutted.  VAOPGCPREC 03-2003; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the Board concludes that the benefit of the 
doubt rule is applicable, as there is an approximate balance 
of positive and negative evidence concerning the veteran's 
urethral stricture disability.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Therefore, the Board 
concludes that the veteran's urethral stricture was 
aggravated by his service and entitlement to service 
connection is granted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).




ORDER

The claim for service connection for recurrent urethral 
strictures with resultant recurrent urinary tract infections 
with proteinuria, dysuria, and mild incontinence and history 
of hypofunctioning right kidney is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


